Case: 18-40019      Document: 00514617308        Page: 1     Date Filed: 08/27/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 18-40019                   United States Court of Appeals

                                 Conference Calendar
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 27, 2018
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

VICTOR ALMANZAR-CARDENAS,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 7:17-CR-1324-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Victor Almanzar-



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-40019    Document: 00514617308    Page: 2    Date Filed: 08/27/2018


                                No. 18-40019

Cardenas has moved for leave to withdraw and has filed a brief per Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Almanzar-Cardenas has not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We agree with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2